DETAILED ACTION
The following non-final Office action is in response to Applicant’s submission received on 03/27/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 have been examined and are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
In independent claims 1 and 16, claim limitations of “…circuitry to…” (or “…circuitry…to…”) have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear if circuitry conveys specific structure for performing the claimed functions or whether circuitry should be interpreted as a generic placeholder.  The boundaries of these claim limitations are ambiguous; therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  The corresponding dependent claims are also rejected due to their dependency.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.  
Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example describes an abstract idea of detecting a user’s particular interest in a task (such as a window – see Applicant’s original specification at paragraph 0043) over another on a display of the user’s device and setting a corresponding prioritization with respect to the tasks.  The limitations that recite an abstract idea are indicated in bold below:

first circuitry to detect that a user of a human interface device exhibits more interest in a first task than in a second task, wherein the first task and the second task are each to be executed with a host operating system (OS); 
second circuitry, responsive to the first circuitry, to: identify a first packet type as corresponding to a first data flow on behalf of the first task, wherein a second packet type other than the first packet type corresponds to a second data flow on behalf of the second task; and set a prioritization of the first packet type over the second packet type; 
third circuitry, coupled the second circuitry, to signal a network interface circuit to communicate the first data flow and the second data flow, each with a network, according to the prioritization

But for the recitation of generic computer components, i.e., the recited circuitry, a person can perform the step of detecting a user’s particular interest in a task (such as a window – see Applicant’s original specification at paragraph 0043) over another on a display of the user’s device.  For example, a person can observe the behavior of the user and mentally determine or detect what on the display is of interest to the user.  Also, but for the circuitry a person can mentally or via pen and paper set a prioritization with respect to the tasks as there is no further constraint as to how or where to set prioritization.  Therefore, the concept of detecting a user’s particular interest in a task (or TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry (See TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional elements of circuitry to detect and set a prioritization are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer or merely use a computer as a tool to perform an abstract idea.  See MPEP 2106.05(f) regarding mere instructions to implement on a computer and merely using a computer as a tool.  For the additional elements of identifying packet types of the tasks and communicating data flows of the tasks based on the set priorities of the packet types in which the identifying and communicating are performed by the circuitry, a network interface circuit and network, this is also considered merely using a computer as a tool to perform an abstract idea.  Also, as explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  Accordingly, the evaluated additional elements individually or in combination do not integrate the abstract idea into a practical 
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer or merely use a computer as a tool to perform an abstract idea.  Therefore, the additional elements do not provide an inventive concept.  Also, the identifying of packet type and communicating the data flow are considered well-understood, routine and conventional based on well-understood, routine and conventional computer functions addressed in MPEP 2106.05(d)(II).  For example, the identifying of packet type can be viewed as similar to the extracting data in Content Extraction and Transmission, LLC v. Wells Fargo Bank (Fed. Cir. 2014) and the communicating the data flow can be viewed as similar to the receiving/transmitting data over a network in Symantec (Fed. Cir. 2016), OIP Techs., Inc., v. Amazon.com, Inc., (Fed. Cir. 2015) and buySAFE, Inc. v. Google, Inc., (Fed. Cir. 2014).   Based on the reasons presented, the claim is not patent eligible.
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea by: further including evaluating eye movement to detect the user’s interest, further describing the prioritization and further including classifying tasks as foreground or background. Such narrowing creates a more narrow abstract idea but 
 Claims 10-15, directed to non-transitory storage media, and claims 16-20, directed to a system, recite limitations similar to those recited in apparatus claims 1-9 and therefore the same analysis above with respect to claims 1-9 also applies to these claims.  While claim 10 does not recite “circuitry” but rather the network interface circuit and processing units, the same conclusions above about using a computer merely as a tool and using well-understood, routine and conventional computer functionality still apply.  Those conclusions also apply to the additional elements in claim 16 regarding the computer device and display device to display an image based on the first data flow. 
Applicant’s claims are not patent-eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 6, 7, 9, 10, 15, 16 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gell et al. US 2014/0155043 A1 (hereinafter “Gell”).

Regarding claim 1, Gell discloses an apparatus (Figs. 1 and 4) comprising: 
first circuitry to detect that a user of a human interface device exhibits more interest in a first task than in a second task, wherein the first task and the second task are each to be executed with a host operating system (OS) (0166, 0170, 0181-0183 – determine application in foreground; 0181 – display position metric obtained from operating system in the terminal node; 0190-0198 – determine user attention metric; 0190-0195 eye tracking); 
second circuitry, responsive to the first circuitry (Figs. 1 and 4), to: 
identify a first packet type as corresponding to a first data flow on behalf of the first task, wherein a second packet type other than the first packet type corresponds to a second data flow on behalf of the second task (0056, 0059, 0167 - packet inspection module 429; 0167 – based on data 
set a prioritization of the first packet type over the second packet type (0036, 0037 - one or more data streams can be assigned an importance and the importance may be used to assign packets from each data stream to a scheduling group and data queue…a scheduling algorithm can use the information to decide which queues (and therefore which data streams and packets) to treat preferentially to others…… the scheduling algorithms may use scheduling weights to convey the importance and desired level of service of each queue; 0056 – segregation into queues; 0160, 0161 – stream importance metric; 0132 – 0134 – examples, priority given to the video specifically requested by user); 
third circuitry, coupled the second circuitry, to signal a network interface circuit  to communicate the first data flow and the second data flow, each with a network, according to the prioritization (Figs. 1 and 4, 0041-0045, 0051, 0052 – communication between terminal node and core network; 0056, 0058 – transmission to the terminal node from the core network using queues; 0036, 0037 - one or more data streams can be assigned an importance and the importance may be used to assign packets from each data stream to a scheduling group and data queue; 0304, 0305 – master application module in terminal node with terminal node interface module).
 
Gell discloses the elements of claim 1 from which this claim depends.  Gell further discloses wherein the first circuitry to detect that the user exhibits more interest in the first task than in the second task comprises the first circuitry to determine that the first task is currently classified as being of a foreground task type (0166 – determining from the operating system which specific applications are in the display foreground, 0181-0183 – determine application in foreground; 0181 – display position metric obtained from operating system in the terminal node; 0190-0198 – determine user attention metric; 0190-0195 eye tracking; 0170 – assess characteristics of application such as to whether in foreground or background; 0169-0171 - data packet inspection and classification).  

Regarding claim 7, Gell discloses the elements of claim 6 from which this claim depends.  Gell further discloses wherein the first circuitry is to determine that the first task is currently classified as being of the foreground task type based on a response by the host OS to a function call which requests an identifier of a foreground task (0166 – determining from the operating system which specific applications are in the display foreground, 0181-0183 – determine application in foreground; 0181 – display position metric obtained from operating system in the terminal node; 0190-0198 – determine user attention metric; 0190-0195 eye tracking; 0170 – assess characteristics of application such as to whether in foreground or background; 0169-0171 - data packet inspection and classification).  

wherein the first circuitry to detect that the user exhibits more interest in the first task than in the second task comprises first circuitry to evaluate an eye movement by the user (0166, 0181-0183 – determine application in foreground; 0181 – display position metric obtained from operating system in the terminal node; 0190-0198 – determine user attention metric; 0190-0195 eye tracking; 0170 – assess characteristics of application such as to whether in foreground or background; 0169-0171 - data packet inspection and classification).
	
Claims 10 and 15, directed to one or more non-transitory computer-readable storage media, are substantially similar to claims 1 and 6.  Since Gell discloses the limitations of claims 1 and 6 and the storage medium necessary for execution (see Gell 0309, 0310), the same art and rationale also apply to claims 10 and 15.   

Claims 16 and 20, directed to a system, are substantially similar to claims 1 and 6.  Since Gell discloses the limitations of claims 1 and 6 and a computing device and display device for execution (see Gell Figs. 1 and 4, 0048), the same art and rationale also apply to claims 16 and 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 11, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gell et al. US 2014/0155043 A1 (hereinafter “Gell”) in view of Varanasi et al US 9,065,741 B1 (hereinafter “Varanasi”).

Regarding claim 2, Gell discloses the elements of claim 1 from which this claim depends.  Gell further discloses wherein the network interface circuit comprises a first queue and a second queue;….; and wherein, responsive to the third circuitry, the network interface is to: provide a first packet of the first packet type to the first queue; and provide a second packet of the second packet type to the second queue (0036, 0037 - one or more data streams can be assigned an importance and the wherein the network interface circuit is to prioritize a dequeue from the first queue over a dequeue from the second queue; however, in analogous art of processing data packets using priorities, Varanasi remedies the deficiency by teaching that data packets identified as having high priority are enqueued to a high priority queue while other packets identified as having low priority are enqueued to a low priority queue (col. 7:4-14, col. 7:40-47).  Varanasi also teaches that one or any number of queues may be employed and each may be associated with a different degree of priority (col. 7:4-14).  Varanasi also teaches that the queues may be dequeued according to their priority (col. 7:4-14, col. 7:57-67).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the data packet and queue teachings of Gell to include dequeuing 

Regarding claim 3, Gell in view of Varanasi teaches the elements of claim 2 from which this claim depends.  Gell further discloses wherein the network interface circuit further comprises a third queue; …;(queues – 0036, 0037, 0056); wherein, based on a congestion state of the first data flow, the network interface is to provide a third packet of the second packet type to the third queue; and wherein the network interface is to provide the second packet to the second queue further based on a failure to detect the congestion state of the first data flow (0060-0063 - based on current state of congestion, create control responses to admit, deny, delay, or modify logical links, connections and/or streams; 0056 – segregation into queues; 0160, 0161 – stream importance metric; 0132 – 0134 – examples, priority given to the video specifically requested by user).  Gell does not explicitly disclose wherein the network interface circuit prioritizes a dequeue from the second queue over a dequeue from the third queue; however, in analogous art of processing data packets using priorities, Varanasi remedies the deficiency by teaching that data packets identified as having high priority are enqueued to a high priority queue while other packets identified as having low priority are enqueued to a low priority queue (col. 7:4-14, col. 7:40-47).  Varanasi also teaches that one or any number of queues may be employed and each may be associated with a different degree of priority (col. 7:4-14).  Varanasi also teaches that the queues may be dequeued according to their priority (col. 7:4-14, col. 7:57-67).  It would have been obvious before the effective filing date of the claimed 

Claims 11 and 12, directed to a non-transitory computer-readable storage media, is substantially similar to claims 2 and 3.  Since Gell in view of Varanasi teaches the limitations of claims 2 and 3 and the storage medium necessary for execution (see Gell 0309, 0310), the same art and rationale also apply to claims 11 and 12.

Claim 17, directed to a system, is substantially similar to claim 2.  Since Gell in view of Varanasi teaches the limitations of claim 2 and a computing device and display device for execution (see Gell Figs. 1 and 4, 0048), the same art and rationale also apply to claim 17.

Claims 4, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gell et al. US 2014/0155043 A1 (hereinafter “Gell”) in view of Kakadia et al US 2018/0152384 A1 (hereinafter “Kakadia”).

Regarding claim 4, Gell discloses the elements of claim 1 from which this claim depends.  Gell further discloses wherein the third circuitry to signal the network interface circuit to communicate the first data flow and the second data flow comprises the third circuitry to indicate a priority of a packet (0036, 0037 - one or priority with a differentiated services code point field.  However, in analogous art of optimizing communication networks, Kakadia teaches using a differentiated services code point (DSCP) field to represent a packet’s traffic class and the priority that the packet should receive when transmitted through the network (see 0015, 0041).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the priority teachings of Gell to include using a differentiated services code point (DSCP) field to represent a packet’s priority as taught by Kakadia because such technique enables the benefit of class-specific management of traffic and providing special handling for packets with high-priority classifications (see Kakadia 0015).

	Claim 13, directed to a non-transitory computer-readable storage media, is substantially similar to claim 4.  Since Gell in view of Kakadia teaches the limitations of claim 4 and the storage medium necessary for execution (see Gell 0309, 0310), the same art and rationale also apply to claim 13.

.

Claims 5, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gell et al. US 2014/0155043 A1 (hereinafter “Gell”) in view of Kim et al. US 2015/0281083 A1 (hereinafter “Kim”).

Regarding claim 5, Gell discloses the elements of claim 1 from which this claim depends.  Gell further discloses wherein the third circuitry to signal the network interface circuit to communicate the first data flow and the second data flow comprises the third circuitry to indicate a priority of a packet (0036, 0037 - one or more data streams can be assigned an importance and the importance may be used to assign packets from each data stream to a scheduling group and data queue…a scheduling algorithm can use the information to decide which queues (and therefore which data streams and packets) to treat preferentially to others… the scheduling algorithms may use scheduling weights to convey the importance and desired level of service of each queue; 0056 – segregation into queues; 0160, 0161 – stream importance metric).  Gell does not disclose indicating priority with a traffic identifier field.  However, in analogous art of controlling data traffic, Kim teaches using traffic class information with respect to which queue, including a priority queue, a data packet with will be inserted (Fig. 7, 0104-0107 –  example of Expedited Forwarding (EF) PHB).  

Claim 14, directed to a non-transitory computer-readable storage media, is substantially similar to claim 5.  Since Gell in view of Kim teaches the limitations of claim 5 and the storage medium necessary for execution (see Gell 0309, 0310), the same art and rationale also apply to claim 14.

Claim 19, directed to a system, is substantially similar to claim 5.  Since Gell in view of Kim teaches the limitations of claim 5 and a computing device and display device for execution (see Gell Figs. 1 and 4, 0048), the same art and rationale also apply to claim 19.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gell et al. US 2014/0155043 A1 (hereinafter “Gell”) in view of Card et al. US 2002/0103625 A1 (hereinafter “Card”).

Regarding claim 8, Gell discloses the elements of claim 6 from which this claim depends.  Gell further discloses wherein the second circuity is to set the prioritization based on the first task being a foreground task (0166, 0181-0183 – for at least a threshold minimum period of time with respect to the foreground determination and eye gaze tracking details.  However, Card teaches analyzing eye tracker data including determining eye fixation points or areas when the user’s eye’s gaze stays within a certain small area fo ra certain minimum time duration (0052).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the priority and eye gaze teachings of Gell to include a threshold minimum period of time as taught by Card because as suggested by Card using such threshold can help ensure that the user’s eye’s gaze is in fact focused on a particular element of interest to the user (see 0052 Card).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tsuji US 2015/0156124 A1 (0009 - As an example of the QoS control, there is a method of assigning frames or packets to a respective plurality of prioritized queues based on a value set in a CoS (Class of Service) field included in a MAC (Media Access Control) frame, or a ToS (Type of Service) field or a DSCP (DiffSery Code Point) field of an IP (Internet Protocol) packet).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISSA D KARMIS/Examiner, Art Unit 3683 

/ROBERT D RINES/Primary Examiner, Art Unit 3683